Title: To Benjamin Franklin from the Comte d’Argental, 24 July 1783
From: Argental, Charles-Augustin Ferriol, comte d’
To: Franklin, Benjamin


          
            Ce Jeudi 24. Juillet 1783
          
          Le Comte D’argental a Reçû avec autant de reconnoissance que de
            satisfaction, ce que Monsieur franklin a bien voulu lui Envoyer, il va faire partir
            celui qui est pour L’Infant a sa
            Destination, il a deja lû le sien dans lequel il à reconnu, la Sagesse, l’intelligence,
            et les Excellentes vües d’administration de celui qui la dirigé.
         
          Addressed: A Monsieur / Monsieur
            francklin Ministre / plenipotentiaire des Etats unis de / L’amerique a la cour de france
            / A Passy
        